Citation Nr: 0009219	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of laminectomy at L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to February 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of laminectomy at L4-5 and L5-S1 with an evaluation 
of 10 percent, effective from March 1, 1997.  

The Board notes that the veteran also timely perfected an 
appeal on the issue entitlement to service connection for a 
decrease of vision.  At the January 1999 hearing the veteran 
stated that he wished to withdraw this issue from 
consideration.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b) (1998).  Therefore, the issue of 
entitlement to service connection for a decrease of vision is 
not before the Board.


REMAND

In June 1997, the National Personnel Records Center (NPRC) 
stated that no medical records for the veteran were on file.  
A few service medical records were received in September 
1997, dated only from October 1991 to June 1992.  A letter 
from the service department in March 1998 noted that the 
records had been forwarded to the NPRC, but had not yet been 
"assigned registry numbers and put on their shelves."  The 
service department recommended that the request for service 
medical records be resubmitted to the NPRC in 60 days.  In 
November 1998, the NPRC indicated that a reply would be sent 
as soon as possible.  Although the veteran submitted copies 
of the service medical records in his possession in February 
1998, no service medical records have been received from the 
NPRC.  


At a hearing before an RO hearing officer in January 1999, 
the veteran stated that he had undergone private physical 
therapy after discharge from service.  Transcript, p. 2 (Jan. 
1999).  The veteran stated that he saw a civilian physician 
in February 1997 or 1998 and a magnetic resonance imaging 
(MRI) was conducted at that time.  Transcript, pp. 3, 5 (Jan. 
1999).  The veteran and his spouse reported that he had 
received treatment until July 1998 for his back condition.  
Transcript, p. 5 (Jan. 1999).  

At a hearing before the undersigned in November 1999, the 
veteran stated that he had received no treatment at a VA 
facility since 1998, because there was no convenient 
facility, but that he had received private treatment in 1999.  
Transcript, p. 5 (Nov. 1999).  The veteran submitted some 
records of treatment dated in March and September 1999.  The 
veteran reported radiating pain down his left leg.  
Transcript, p. 9 (Nov. 1999).  

The most recent VA examination was conducted in June 1997 and 
reported a conclusions of mechanical lower back pain, status 
post discogenic disease and diskectomy at L5-S1 with 
continued low back pain, but no bladder or bowel dysfunction 
or radiculopathy.  

Overall, the Board is of the opinion that additional 
development of the record in the form of specific findings 
corresponding to the current rating criteria is needed in 
order to determine the underlying medical issues to enable 
the Board to render a final determination.  Colvin v. 
Derwinski , 1 Vet. App. 171 (1991).  Accordingly, the case is 
remanded to the RO for the following development:

1. The RO should again contact the NPRC and 
request complete copies of the veteran's 
service medical records.  

2. The RO should request that the veteran 
identify all medical care providers, both 
VA and non-VA, specifically those 
identified at the January and November 
1999 hearings, who treated him for his 
back condition since his discharge from 
service.  After securing the necessary 
release, the RO should obtain these 
records.

3. After completion of the above 
development, to the extent possible, the 
RO should arrange for an examination of 
the veteran by an appropriate VA 
specialist(s) for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected residuals of laminectomy at L4-
5 and L5-S1.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner(s) should perform any testing, 
including range of motion, necessary to 
provide an assessment of the veteran's 
condition.  The examiner(s) should note 
the presence of any sciatic neuropathy 
with characteristic pain and demonstrable 
muscle spasm, status of ankle jerk, and 
any neurological findings appropriate to 
the site of the diseased disc.  The 
examiner(s) should note whether the 
veteran's back condition could be 
characterized as mild, moderate with 
recurring attacks, severe with recurring 
attacks but intermittent relief, or 
pronounced with the above noted 
symptomatology and little intermittent 
relief.  

4. The RO should then adjudicate the claim 
for an evaluation in excess of 10 percent 
for service-connected back disability.  
If the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




